In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00099-CV

IN THE MATTER OF M.S., A JUVENILE            §    On Appeal from the 323rd District Court

                                             §    of Tarrant County (323-103751-16)

                                             §    August 8, 2019

                                             §    Opinion by Justice Simmons

                                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Rebecca Simmons
                                           Justice Rebecca Simmons